Title: To James Madison from John Graham, 29 August 1810
From: Graham, John
To: Madison, James


Dear SirDepartment of State 29th August 1810
I had the Honor by the last Mail to acknowledge the receipt of your Letter of the 24th. Inst. and to inform you that a Commission for Mr Freeman as Surveyor of the Public Lands South of Tennessee had been sent to the Treasury.
The Papers for Mr Poinset have been made out agreeably to your direction and sent to the Secy of State who is now at Baltimore for his Signature. Mr P. will get to Buenos-Ayres in good time, for I learn from an acquaintance of mine there, that a Revolution has taken place in that Country. I take the Liberty to send you the Printed Papers, which he sent me, and shall add to them his account of the Revolution if I can get it from the Printer with whom I left it last Night.
Yesterday we received Despatches which came out, I beleive, with Mr Morier; tho we have got nothing from him which indicates that they were in his charge. I put them under cover to Mr Smith before I left the office, first having run over them to see if they contained any thing important which we could send you by this days Mail. The inclosed extract is all that bears that character if indeed it does.
Mr Pinkneys former Despatches yesterday returned to the office from Mr Smith and I have now the Honor to forward them to you with some of the News Papers received with Mr P.s last Despatches.
I return agreeably to your request Judge Toulmins Letter & its inclosures and with them a Paper he sent me. It appears that Govr Holmes had been apprised of the contemplated expedition against Mobile, I therefore thought it unnecessary to write to him on the subject a second time, as I did not feel myself authorised to give any particular instructions—least you should not have a Copy of the Laws with you I will take the Liberty to observe that the Law of June 1794. makes it lawful for the President “or any Person he may have empowered for that purpose, to employ such part of the Land or Naval Forces of the UStates or of the Militia thereof as may be judged necessary for the purpose of preventing carrying on any (military) expedition or enterprise from the territories of the UStates against the Territories or Dominions of a Foreign Prince or State, with whom the UStates are at Peace.[”] With Sentiments of the most Sincere & Respectful attachment I have the Honor to be, Sir, Your Most Obt Sert
John Graham
